On the 10th day of May, 1911, judgment was rendered against appellant in the county court of LeFlore county for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of fifty dollars and sixty days' confinement in the county jail. Appellant did not perfect his appeal by filing a transcript of the record in this court until the 8th day of November, 1911, which was long after the time allowed by law for perfecting such appeal. This court therefore has not acquired jurisdiction of this cause and the appeal is dismissed.
ARMSTRONG and DOYLE, JJ., concur. *Page 739